Citation Nr: 1041531	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-29 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to April 
1958.  He had additional service in the Minnesota National Guard.  

The Board notes that the Veteran's representative submitted 
additional evidence after the last supplemental statement of the 
case in March 2009.  The evidence consists of an article 
regarding military noise exposure.  He also submitted a waiver of 
the Veteran's right to initial RO consideration of this evidence.  
38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record shows that, after his period of active duty, the 
Veteran had additional reserve service in the Minnesota National 
Guard.  In an April 2009 submission, the Veteran stated that he 
joined the Guard in October 1957.  He stated that he initially 
served as a motor sergeant, which involved paperwork and 
mechanical repairs.  He also taught an extreme cold weather 
maintenance of vehicles and weapons class at Camp Ripley.  Later, 
he was sent to the Master Mechanics Course at Fort Sill, Oklahoma 
to learn about the care and repair of artillery weapons.  This 
included firing artillery weapons, tank repair, and refilling 7.2 
mortar round blanks for training units.  He was promoted to 
Master Sergeant E8 and was sent to Camp Darby, Italy twice to 
help the United States 7th Division repair vehicles for Desert 
Storm.  He stated that he also trained troops in the operation of 
50 caliber machine guns.  Further, he reported noise exposure 
from air compressors and other tools during vehicle repair and 
maintenance.  He stated that noise protection was not available 
to him until shortly prior to his retirement in January 1995.   

The Veteran contends that he has bilateral hearing loss as a 
result of noise exposure during active duty, active duty for 
training and during drills for the National Guard.  In his 
September 2008 VA Form 9, the Veteran stated that he did not wear 
ear plugs at all times while in the military.  

The Board observes that only partial service treatment records 
are of record, and service personnel records, including records 
from the Minnesota National Guard, have not been obtained.  VA 
has a duty to assist the Veteran in the development of the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
Veteran's claim is premised at least partially upon claimed noise 
exposure while performing training duties in the National Guard.  
In light of VA's duty to assist and the absence of National Guard 
records showing the Veteran's periods of active duty for training 
and inactive duty training, the Board finds that a remand is 
required to verify any periods of active duty for training and 
inactive duty training in the National Guard.  Also, since 
additional National Guard medical records could pertain to the 
Veteran's claimed bilateral hearing loss, the Board finds that a 
remand is required for VA to make efforts to obtain them.  

The Board further notes that its duty to assist requires 
providing a medical examination or obtaining a medical opinion in 
certain circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010), see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  While a VA examination and opinion were 
provided in April 2008, the examiner failed to discuss two 
pertinent National Guard examination reports, dated in December 
1989 and July 1990, which show a decrease in hearing acuity in 
both ears and impaired hearing in the left ear as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2010).  

The examiner offered a negative opinion, stating that the 
Veteran's current hearing loss was not caused by or a result of 
noise exposure during active military service.  The rationale 
behind this opinion was that audiological testing during National 
Guard examinations in 1977, January 1984 and March 1985 did not 
show a significant decline in hearing.  Since the examiner 
appeared not to consider  evidence which shows a decline in 
hearing acuity during service in the National Guard, the Board 
finds that its duty to assist dictates that another opinion be 
obtained.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain verification from 
the appropriate government entity of all 
periods of active duty for training and 
inactive duty training of the Veteran's 
service in the Minnesota National Guard.  

If the search for such records has negative 
results, the RO should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.  

2.  The RO should attempt to obtain obtain 
any service treatment records from the 
Veteran's periods of active duty for training 
and inactive duty training with the Minnesota 
National Guard.  

If the search for such records has negative 
results, the RO should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.  

3.  After completing the above directives, 
return the claims file to the examiner who 
conducted the April 2008 examination for a 
medical opinion.  The examiner is requested 
to review the Veteran's claims file, paying 
particular attention to examination reports 
from the Veteran's National Guard service.  
The examiner is specifically directed to the 
December 1989 and July 1990 National Guard 
examination reports showing a decrease in 
hearing acuity and hearing loss in the left 
ear.   

The examiner should offer an opinion as to 
whether the Veteran's hearing loss is more 
likely than not (i.e., probably greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), began during a period of active 
duty for training or resulted from injury 
during any inactive duty training.  

A rationale behind this opinion would be of 
considerable assistance to the Board.  

If the examiner who conducted the April 2008 
examination is unavailable, the claims file 
may be provided to any appropriate healthcare 
professional for the requested opinion.  

4.  Thereafter, the issue of entitlement to 
service connection for bilateral hearing loss 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



